Exhibit 99.1 Reconciliation of Non-GAAP Financial Measures The following presents reconciliations of the non-GAAP financial measures included in the "Cabot Microelectronics 2008 Investor Day" presentation. Reconciliation of Non-GAAP Gross Profit % Excluding Pads Business to the Nearest Comparable GAAP Measure (in thousands except %) Six Months Fiscal Year Ended September 30, Ended 2004 2005 2006 2007 March 31, 2008 GAAP - Total Company as Reported Revenue $ 309,433 $ 270,484 $ 320,795 $ 338,205 $ 187,866 Cost of Goods Sold $ 156,805 $ 141,282 $ 171,758 $ 178,224 $ 100,817 Gross Profit $ 152,628 $ 129,202 $ 149,037 $ 159,981 $ 87,049 Gross Profit % 49.3 % 47.8 % 46.5 % 47.3 % 46.3 % Pads Business Revenue $ 2,245 $ 486 $ 234 $ 494 $ 5,072 Cost of Goods Sold $ 4,530 $ 1,307 $ 1,919 $ 3,870 $ 7,198 Non-GAAP Total Excluding Pads Business Revenue $ 307,188 $ 269,998 $ 320,561 $ 337,711 $ 182,794 Cost of Goods Sold $ 152,275 $ 139,975 $ 169,839 $ 174,354 $ 93,619 Gross Profit $ 154,913 $ 130,023 $ 150,722 $ 163,357 $ 89,175 Gross Profit % 50.4 % 48.2 % 47.0 % 48.4 % 48.8 % Reconciliation of Non-GAAP Cash Flow Measures to the Nearest Comparable GAAP Measures (in thousands) Cumulative Five Years Ended March 31, 2008 GAAP Measures - Cash Used in Investing Activities: Acquisitions of Businesses Including Earnout, net of Cash Acquired $ 23,419 Purchase of Patents 5,000 Acquisition of Patent License 3,000 Purchase of Equity Investments 3,750 Non-GAAP Measure - Cash Used for Acquisitions, including IP Related $ 35,169 GAAP Measure - Cash from Operations $ 290,107 Less: Cash Used for Capital Investments (87,422 ) Cash Used for Share Repurchases (74,992 ) Cash Used for Acquisitions, including IP Related (35,169 ) Non-GAAP Measure - Cash Used for Increases in Liquidity $ 92,524 In addition, on the same slide of the "Cabot Microelectronics 2008 Investor Day" presentation on which the non-GAAP measures above are presented, certain terms were abbreviated as follows: Abbreviated Description per Investor Day Presentation Equivalent GAAP Description per Statement of Cash Flows Cash from Operations Cash Provided by Operating Activities Share Repurchases Repurchases of Common Stock Capital Investments Additions to Property, Plant and Equipment Intellectual Property (IP) Purchase of Patents or Acquisition of Patent License
